Citation Nr: 0909157	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-20 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
February 1978 and again from May 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The case was subsequently transferred 
to the RO in No. Little Rock, Arkansas.

In April 2006 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in No. Little 
Rock, Arkansas.  A transcript of this proceeding is 
associated with the claims file.  During the April 2006 
hearing, the Veteran raised a new claim of entitlement to 
service connection for tinnitus.  The Board refers this 
matter to the RO for appropriate action.  This case was 
previously before the Board in June 2006 at which time it was 
remanded for more development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection bilateral 
hearing loss, an acquired psychiatric disorder, Meniere's 
disease, and hepatitis C are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss and an acquired psychiatric disorder in a December 1983 
rating decision.  While the Veteran submitted a notice of 
disagreement as to this decision he did not perfect an 
appeal.    

2.  The December 1983 rating decision is the last final 
decision prior to the Veteran's request to reopen his claim 
for a psychiatric disorder in January 2001 and his request to 
reopen his claim for bilateral hearing loss in July 2002. 

3.  Evidence received since the December 1983 rating decision 
regarding the Veteran's claim for service connection for 
bilateral hearing loss is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

4.  Evidence received since the December 1983 Board decision 
regarding the Veteran's claim for service connection for an 
acquired psychiatric disorder bears directly and 
substantially upon the specific matter under consideration 
and is, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of that claim.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
December 1983 rating decision and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has been received, and the 
claim seeking entitlement to service connection for an 
acquired psychiatric disorder reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
current bilateral hearing loss, acquired psychiatric 
disorder, Meniere's disease, and hepatitis C are related to 
his service with the United States Navy from February 1974 to 
February 1978 and again from May 1980 to July 1983.  
Specifically, he contends that he experienced hearing loss 
and psychiatric problems during service and continues to 
suffer from these disorders.  With regard to the claim for 
Meniere's disease, the Veteran notes that he sustained a 
perforation of the left tympanic membrane during service and 
this has led to his current Meniere's disease.  With regard 
to the claim for hepatitis C, the Veteran claims that he was 
exposed to hepatitis C through breaking up fights during 
service and being exposed to the blood of fellow service-
members.  

Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

For claims filed prior to August 29, 2001, new and material 
evidence was defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

For claims filed after August 29, 2001, new evidence is 
defined as existing evidence not previously submitted to 
agency decision makers.  Material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

Analysis

The Veteran submitted an original claim for service 
connection for bilateral hearing loss and an acquired 
psychiatric disorder in August 1983.  The RO denied that 
claim in a December 1983 rating decision, finding that while 
there was evidence of left ear hearing loss in service this 
pre-existed service and there was no evidence of aggravation.  
With regard to right ear hearing loss, the RO found that 
there was no current evidence of right ear hearing loss.  
With regard to the psychiatric claims, the RO found that the 
Veteran's diagnosis of mixed personality disorder in service 
could not be service-connected as it was a congenital 
disorder that pre-existed service.  The RO also found that 
there was no evidence of an acquired psychiatric disorder.  
Although the RO provided notice of these denials and the 
Veteran submitted a notice of disagreement, the Veteran did 
not perfect an appeal.  Therefore, the RO's decision of 
December 1983 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.  

The evidence of record at the time of the December 1983 
rating decision included the Veteran's service treatment 
records, which showed a perforation of the left superior 
tympanic membrane in June 1982, left ear hearing loss in the 
July 1983 separation examination, and an inherent, several 
psychiatric diagnoses including "inherent pre-existing 
personality disorder" in June 1982, "anxiety/depressive 
neurosis in September 1980, and "mixed personality 
disorder" in May 1983.    

1.	Bilateral Hearing Loss

In July 2003, the Veteran filed a claim to reopen his 
previously denied claim for service connection for bilateral 
hearing loss.  He submitted a September 2006 VA audiological 
consultation report which shows possible bilateral hearing 
loss.  Since the claim to reopen was received after August 
29, 2001, this claim shall be evaluated using the revised 
criteria for new and material evidence.      

Upon review of the record, the Board finds that evidence 
received since the December 1983 rating decision is new and 
material.  Specifically, the September 2006 VA audiological 
consultation report shows possible bilateral hearing loss, 
including an increase in the left ear.  Previously, there was 
no evidence of right ear hearing loss and now there is 
evidence of bilateral hearing loss.  Assuming the credibility 
of this evidence, see Justus, supra, it is sufficient to 
reopen the claim.  It is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denials and relates to an un-established fact necessary to 
substantiate the claims; that is, a possible current 
diagnosis of bilateral hearing loss.  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.

2.	Acquired Psychiatric Disorder

In January 2001 the Veteran filed a claim to reopen his 
previously denied claim for service connection for a 
psychiatric disorder.  He submitted VA outpatient treatment 
reports showing a diagnosis of antisocial personality with 
mixed traits in August 2000 and a diagnosis of depression and 
adjustment disorder in September 2000.  Since the claim to 
reopen was received prior August 29, 2001, this claim shall 
be evaluated using the old criteria for new and material 
evidence.      


Upon review of the record, the Board finds that evidence 
received since the December 1983 rating decision is new and 
material.  Specifically, the August 2000 VA outpatient 
treatment report showing a diagnosis of depression.  
Previously, service connection for an acquired psychiatric 
disorder was denied as there was no evidence of an acquired 
psychiatric disorder, only a mixed personality disorder for 
which service connection cannot be afforded.  Now the Veteran 
has submitted evidence of depression, an acquired psychiatric 
disorder for which service connection may be afforded.  
Assuming the credibility of this evidence, see Justus, supra, 
it is sufficient to reopen the claim.  This evidence was not 
previously submitted to agency decision makers and bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   Therefore, 
the claim is reopened.  

Notice and Assistance

In the claims decided herein, the Board is granting the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss, is reopened.  
To this extent, the claim is granted. 

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder, is 
reopened.  To this extent, the claim is granted.


REMAND

The claims of service connection for bilateral hearing loss 
and an acquired psychiatric disorder are reopened and must be 
considered de novo; however, additional development is 
warranted.  

While the Veteran's entrance examination for his first period 
of service beginning in February 1974 is not of record, an 
entrance examination report for his second period of service 
dated in May 1980 shows decreased hearing in the left ear.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

Also, as above, the Veteran's service treatment records show 
a perforation of the left superior tympanic membrane in June 
1982, left ear hearing loss in the July 1983 separation 
examination, and several psychiatric diagnoses including 
"inherent pre-existing personality disorder" in June 1982, 
"anxiety/depressive neurosis in September 1980, and "mixed 
personality disorder" in May 1983.    

Given the above, VA examinations should be afforded on remand 
to determine the extent and etiology of the claimed 
conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Medical expertise informed by full review of the 
history and appropriate testing and examination is required.

Also, a review of the file shows that the Veteran was awarded 
Social Security disability benefits for his hepatitis C, 
Meniere's disease, and psychiatric disorder effective June 
2002.  An administrative decision from the Social Security 
Administration (SSA) dated in December 2002 lists the medical 
records that were used in making this decision.  However, 
several of the medical records included in this list are not 
associated with the claims file.  These records should be 
obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Social Security 
Administration and obtain any 
administrative decisions and all 
medical records used in adjudicating 
the Veteran's December 2002 award of 
disability benefits, specifically those 
records regarding his hepatitis C, 
Meniere's disease, and psychiatric 
disorder.  Once obtained, all documents 
must be permanently associated with the 
claims folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with 
the claims folder.

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the claimed 
bilateral hearing loss, to include 
whether the left ear hearing loss was 
aggravated by the Veteran's military 
service from May 1980 to July 1983.  

The claims folder must be made available 
to the examiner for review.  The 
examiner's attention is specifically 
directed to the Veteran's service 
treatment records showing decreased left 
ear hearing in a May 1980 examination 
report, left superior tympanic 
perforation in June 1982, and decreased 
left ear hearing in October 1982 and July 
1983 examination reports.

The examiner should conduct a thorough 
examination of the Veteran's hearing and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:

(1) Does the Veteran have current left 
ear hearing loss, and, if so,

(a) Does the evidence of record clearly 
and unmistakably show that the veteran 
had left ear hearing loss that existed 
prior to his entry onto active duty?

(b) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(c) If the answer is no, is it at least 
as likely as not that the current left 
ear hearing loss had its onset in 
service? 

(2) With regard to the right ear, the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed right ear hearing loss is 
causally related to the Veteran's 
military service from February 1974 to 
February 1978 and/or May 1980 to July 
1983?

A complete rationale should be provided 
for any opinion expressed.  
	
3.  Schedule the Veteran for appropriate 
VA examinations to determine the nature, 
extent and etiology of the claimed 
Meniere's disease and psychiatric 
disorders.  All diagnostic tests and 
studies indicated by the examiner should 
be performed.  

The claims folder must be made available 
to the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the following:  
an in-service treatment record showing 
perforation of the left superior tympanic 
membrane in June 1982; several in-service 
psychiatric diagnoses including 
"inherent pre-existing personality 
disorder" in June 1982, 
"anxiety/depressive neurosis in 
September 1980, and "mixed personality 
disorder" in May 1983; as well as a VA 
outpatient treatment report showing a 
diagnosis of depression in September 
2000.  

Based on the examination and review of 
the record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed Meniere's disease or 
psychiatric disorder is causally related 
to the Veteran's military service from 
February 1974 to February 1978 and/or May 
1980 to July 1983?

A complete rationale should be provided 
for any opinion expressed.  

4.  Review the record and ensure that 
the above action has been completed.  
When the AMC/RO is satisfied that the 
record is complete the claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, furnish the 
claimant and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the claimant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


